UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7711


MICHEL ANDRE DUKES,

                Plaintiff – Appellant,

          v.

DETECTIVE M.R. RICHARDS,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-ct-03094-D)


Submitted:   February 18, 2009            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michel Andre Dukes, Appellant Pro Se.  Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA, New Bern, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michel Andre Dukes appeals the district court’s order

granting     the   Defendant    summary    judgment   on   Dukes’    42    U.S.C.

§ 1983 (2006) claims against him.            We have reviewed the record

and   find    no   reversible    error.      Accordingly,    we     affirm    the

district court’s judgment.         See Dukes v. Richards, No. 5:06-ct-

03094-D      (E.D.N.C.   Aug.   27,   2009).     We    dispense     with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2